*3Opinion
SPENCER, P. J.
Introduction
Petitioner [International Association of Heat and Frost Insulators and Asbestos Workers, Local No. 5] seeks, by writ of certiorari, review of an order finding petitioner in contempt for violation of a temporary restraining order and imposing a fine of $2,000.
Background
The parties have stipulated to the facts. On April 10, 1981, real party in interest Southern California Edison Company (Edison) filed a complaint for injunctive relief. The complaint alleged that petitioner was engaged in a labor dispute with Miller Reel Company, a subcontractor performing insulation work for Edison; that a separate gate at Edison’s El Segundo generating station, gate No. 1, had been designated for the exclusive use of Miller Reel employees but petitioner’s pickets appeared at gate No. 2, utilized by Edison’s employees; and that Edison’s employees had refused to report for work, fearing for their physical safety and that of their vehicles, thereby jeopardizing the safe operation of the El Segundo generating station.
On the basis of uncontested affidavits and declarations offered in support of the allegations, Judge Weil found that there was no labor dispute between petitioner and Edison and that a continuation of petitioner’s activity could impair Edison’s ability to supply power to the southern California area. Thereafter, Judge Weil issued a temporary restraining order enjoining petitioner from picketing at gate No. 2 of the El Segundo generating station.
On the same date, Edison filed an unfair labor practice charge, with the National Labor Relations Board alleging that petitioner’s activities vis-a-vis Edison violated section 8(b)(4)(i)(ii)(B) of the National Labor Relations Act. (29 U.S.C. § 158 (b)(4)(i)(ii)(B).)
On April 13, 1981, the trial court issued an order to show cause re contempt, setting a hearing date of May 6, 1981. Petitioner later admitted four violations of the temporary restraining order.
*4On April 14, Judge Weil denied petitioner’s ex parte application to vacate the temporary restraining order and denied Edison’s request to order the arrest of persons picketing the neutral gate.
On April 15, petitioner moved for removal of the civil action to the United States District Court pursuant to 28 United States Code section 1441(b). Notice of removal was filed in superior court.
On the same date, the regional director of the National Labor Relations Board sought an injunction in the federal court, alleging that the regional director had reasonable cause to believe that the unfair labor practices charge leveled by Edison was true and that the union should be enjoined from engaging in a secondary boycott in its dispute with Miller Reel Company pending determination of the matter before the board. Thereafter, on April 17, the federal court issued a temporary restraining order ex parte. This was followed, on April 22, by a temporary injunction limiting picketing at the El Segundo generating station to gate No. 1, the gate utilized by Miller Reel Company employees.
On May 6, the superior court continued the order to show cause hearing to June 30.
On May 12, petitioner moved the federal court to restrain further proceedings in the state court and to dismiss Edison’s complaint for injunctive relief as mooted by action on the National Labor Relations Board’s petition. Edison responded by filing an amended complaint for damages.
On May 22, petitioner moved in superior court for a stay of proceedings.
On June 10, Judge Weil denied petitioner’s motion to stay proceedings. On June 26, the federal court denied petitioner’s motion to restrain further state court proceedings and declined to dismiss Edison’s complaint as moot.
On August 4, a hearing was held before Judge Weil on the order to show cause re contempt. Judge Weil conceded that there was no evidence of violence or overt threats, but concluded that the temporary restraining order was within his jurisdiction and the contempt proceeding was not barred by removal of the underlying action. Thereafter, he *5found petitioner in contempt for violation of the temporary restraining order on four occasions and levied a fine of $2,000.
Contentions
I
Petitioner contends that the superior court lacked subject matter jurisdiction to issue the temporary restraining order in that federal labor law preempts state regulation of petitioner’s picketing.
II
Petitioner further avers that the superior court acted in excess of jurisdiction in that Code of Civil Procedure section 527.3 prohibits the enjoining of peaceful picketing.
Ill
Finally, petitioner asserts that removal of the underlying action to federal court barred the contempt proceeding.
For the reasons set forth below, we agree that federal labor law preempts state regulation of petitioner’s picketing in the circumstances of the instant case. Accordingly, we do not reach petitioner’s remaining contentions.
Discussion
Congress has confided exclusively to the National Labor Relations Board the regulation of activity arguably protected or prohibited by the National Labor Relations Act.1 (Sears, Roebuck & Co. v. Carpenters (1978) 436 U.S. 180, 187-188 [56 L.Ed.2d 209, 219-220, 98 S.Ct. 1745]; San Diego Unions v. Garmon (1959) 359 U.S. 236, 245 [3 L.Ed.2d 775, 783, 79 S.Ct. 773].) There is, however, reserved to the states the power to regulate where the conduct in question touches “interests so deeply rooted in local feeling and responsibility that, in the absence of compelling congressional direction, we could not infer that Congress had deprived the States of the power to act.” (Id., at pp. 243-244 [3 L.Ed.2d at p. 782], See United Workers v. Laburnum *6Corp. (1954) 347 U.S. 656 [98 L.Ed. 1025, 74 S.Ct. 833] [overt threats of violence]; Youngdahl v. Rainfair, Inc. (1957) 355 U.S. 131 [2 L.Ed.2d 151, 78 S.Ct. 206] [violence and intimidation]; Linn v. Plant Guard Workers (1966) 383 U.S. 53 [15 L.Ed.2d 582, 86 S.Ct. 657] [libel]; Farmer v. Carpenters (1976) 430 U.S. 290 [51 L.Ed.2d 338, 97 S.Ct. 1056] [intentional infliction of emotional distress]; Machinists v. Wisconsin Emp. Rel. Comm’n (1977) 427 U.S. 132 [49 L.Ed.2d 396, 96 S.Ct. 2548] [blocked ingress and egress to facility and public streets]; and Sears, Roebuck & Co. v. Carpenters, supra, 436 U.S. 180 [trespass].)
Bus Employees v. Wisconsin Board (1951) 340 U.S. 383 [95 L.Ed. 364, 71 S.Ct. 359, 22 A.L.R.2d 874] expressly held that a state’s interest in the uninterrupted operation of essential public utilities was insufficient to justify state regulation of activity protected by the National Labor Relations Act. (Id., at pp. 396-398 [95 L.Ed. at pp. 376-377].) However, the issue of whether the emergency resulting from a substantial threat of imminent disruption in the operation of a public utility comes within “such traditionally local matters as public safety and order and the use of streets and highways” (Allen-Bradley Local v. Board (1941) 315 U.S. 740, 749 [86 L.Ed. 1154, 1164, 62 S.Ct. 820]; see also Machinists v. Wisconsin Emp. Rel. Comm’n, supra, (427 U.S. 132) was left open.
Sears, Roebuck & Co. v. Carpenters, supra, 436 U.S. 180 reiterated the criteria which warrant a departure from general preemption doctrine in arguably prohibited conduct instances of local interest: “First, there existed a significant state interest in protecting the [citizenry] from the challenged conduct. Second, although the challenged conduct occurred in the course of a labor dispute and an unfair labor practice charge could have been filed, the exercise of state jurisdiction .. . entailed little risk of interference with the regulatory jurisdiction of the Labor Board.” (Id., at p. 196 [56 L.Ed.2d at p. 225]; see also Farmer v. Carpenters, supra, 430 U.S. 290, 302 [51 L.Ed.2d 338, 351-352].) Accordingly, the critical inquiry is whether the controversy presented to the state court is essentially the same as that which could be presented to the board. (Sears, Roebuck & Co. v. Carpenters, supra, 436 U.S. 180, 197 [56 L.Ed.2d 209, 225].)
In the instant case, the evidence establishes and Judge Weil found that “if this conduct continues, the integrity and ability of this power *7station to furnish power to the citizens of Southern California may be impaired .... ” Whatever result might be reached in the face of a substantial threat of imminent disruption, we conclude that the mere possibility that Edison’s ability to deliver power may be impaired is not sufficient to invoke a deeply rooted and significant state interest in protecting the citizenry from petitioner’s picketing activity. Moreover, the controversy in superior court is identical to that placed before the board; that is, petitioner’s right to picket gate No. 2. Despite the recitation in declarations submitted by Edison of hearsay employees’ statements expressing fears for their safety and that of their personal property, no evidence was presented that the pickets in fact behaved in a violent, threatening or intimidating manner. Indeed, Edison did not truly rely on a “violence” exception; the core of Edison’s complaint was that it was wholly an “innocent bystander” unfairly subjected to a secondary boycott. In response, petitioner submitted to the superior court documents expressing the substance of its federal defense to the charge of unlawful secondary boycott; to wit, that gate No. 1 was so isolated as to foreclose any adequate opportunity of informing the public of petitioner’s grievance by picketing at that location.
The exercise of state jurisdiction in affording Edison a remedy essentially identical to that available from the National Labor Relations Board, based on precisely the same conduct, entails substantial risk of interference with the regulatory jurisdiction of the board. (See Weber v. Anheuser-Busch, Inc. (1954) 348 U.S. 468, 479 [99 L.Ed. 546, 556-557, 74 S.Ct. 480]; Garner v. Teamsters Union (1953) 346 U.S. 485, 498-499 [98 L.Ed. 228, 243-244, 74 S.Ct. 161].) Accordingly, general principles of preemption necessarily deprived the state court of jurisdiction over petitioner’s conduct. Inasmuch as the superior court lacked jurisdiction to issue a temporary restraining order, the order cannot support a contempt proceeding. (In re Berry (1968) 68 Cal.2d 137, 148 [65 Cal.Rptr. 273, 436 P.2d 273].)
The order adjudging petitioner guilty of contempt and imposing a fine of $2,000 is vacated.
Dalsimer, J., concurred.

 There is no dispute as to the arguably prohibited nature of petitioner’s conduct under the National Labor Relations Act.